Case 3:15-cv-01143-BJD-JBT Document 287 Filed 10/25/19 Page 1 of 6 PageID 17191




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


  WINN-DIXIE STORES, INC.,
                                                    Case No. 03:15-cv-1143-J-39-BJD-PDB
                 Plaintiff,

         v.

  SOUTHEAST MILK, INC., et al.,

                 Defendants.



                               NOTICE OF FILING (DOC. 286)

        Defendants, by and through undersigned counsel, pursuant to the Court’s Order dated

 October 21, 2019 (Doc. 286), hereby give notice of filing hard copy versions of the following

 documents with the clerk’s office:

    1. Redacted versions for public filing and unredacted versions to be kept under seal of
       the following documents:

  Doc. No.    Ex.       Associated Filing
  Doc. 261-21 U         Declaration of Nathan P. Eimer
  Doc. 264-32    31     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
  Doc. 264-33    32     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
  Doc. 264-34    33     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
  Doc. 264-39    38     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
  Doc. 264-40    39     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
  Doc. 264-41    40     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
  Doc. 264-42    41     Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                        Review
Case 3:15-cv-01143-BJD-JBT Document 287 Filed 10/25/19 Page 2 of 6 PageID 17192




     Doc. 264-44   43    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 273-3    2     Defendants’ Response in Opposition to Plaintiff’s Partial MSJ

       2. Unredacted versions of the following documents to be kept under seal:

     Doc. No.    Ex.     Associated Filing
     Doc. 264-22 21      Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-23   22    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-24   23    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-25   24    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-26   25    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-27   26    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-28   27    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review
     Doc. 264-43   42    Defendants’ MSJ on Antitrust Immunity, Liability, and Standard of
                         Review

       3. An unredacted version of the following document to be publically filed:

     Doc. No.      Ex.     Associated Filing
     Doc. 261-8     H      Declaration of Nathan P. Eimer

       4. Unredacted versions of the following deposition transcripts, including all exhibits
          thereto, to be kept under seal:

           Deposition                      Date                           Exhibits

          Scott Brown                November 7, 2014                 BROWN 1-28
          John Connor                  May 13, 2015                   CONNOR 1-7
          John Connor                February 13, 2018                CONNOR 1-16
          John Connor                  June 22, 2018                 CONNOR 17-26
        Calvin Covington             December 6, 2017               COVINGTON 1-23
        Edward Gallagher                May 6, 2015                 GALLAGHER 1-10 1

 1
  Gallagher Exhibits 1 through 10 do not bear an identification marking. Defendants will submit
 an amended filing if marked versions of these exhibits are later discovered.

                                                  2
Case 3:15-cv-01143-BJD-JBT Document 287 Filed 10/25/19 Page 3 of 6 PageID 17193




          Jerome Kozak             February 5, 2015                     KOZAK 1-24 2
          Graham Leary              March 6, 2018                       LEARY 1-37
       Andrew Novakovic            March 16, 2018                    NOVAKOVIC 1-13
         Bryan Ricchetti           March 22, 2018                   RICCHETTI 1-6, 9-10 3
        Richard Stammer            January 30, 2015                STAMMER 1-11; 40-53 4
         Thomas Wegner             January 22, 2015                    WEGNER 1-13 5
           John Wilson             January 8, 2015                      WILSON 1-8
           John Wilson             January 9, 2015                     WILSON 9-25 6
          Joseph Wright           December 12, 2017                     WRIGHT 1-68

                                                      Respectfully submitted,

     Dated: October 25, 2019
                                                      By: /s/ Cindy A. Laquidara
                                                      Cindy A. Laquidara
                                                      Florida Bar No. 394246
                                                      AKERMAN LLP
                                                      50 North Laura Street, Suite 3100
                                                      Jacksonville, FL 32202
                                                      Telephone: (904) 798-3700
                                                      Facsimile: (904) 798-3730
                                                      cindy.laquidara@akerman.com

                                                      Attorneys for Defendants National Milk
                                                      Producers Federation, Southeast Milk, Inc.;
                                                      Dairy Farmers of America, Inc., Land
                                                      O’Lakes, Inc.; and Agri-Mark, Inc.




 2
   Kozak Exhibits 1 through 24 do not bear an identification marking. Defendants will submit an
 amended filing if marked versions of these exhibits are later discovered.
 3
   Plaintiff and Defendants are working with the court reporting service to get obtain copies of
 marked Ricchetti Exhibits 7 and 8. Defendants will submit an amended filing if marked versions
 of these exhibits are later discovered.
 4
   Stammer Exhibits 1 through 11 do not bear an identification marking. Defendants will submit
 an amended filing if marked versions of these exhibits are later discovered.
 5
   Wegner Exhibits 1 through 13 do not bear an identification marking. Defendants will submit
 an amended filing if marked versions of these exhibits are later discovered.
 6
   Wilson Exhibits 9 and 10 do not bear an identification marking. Defendants will submit an
 amended filing if marked versions of these exhibits are later discovered.

                                                3
Case 3:15-cv-01143-BJD-JBT Document 287 Filed 10/25/19 Page 4 of 6 PageID 17194




                                           Michael J. Beaudine, Esq
                                           Florida Bar No. 0772763
                                           LATHAM, SHUKER, EDEN &
                                           BEAUDINE, LLP
                                           111 N. Magnolia Avenue, Suite 1400
                                           Orlando, Florida 32801
                                           Telephone: (407) 481-5800
                                           Facsimile: (407) 481-5801
                                           beaudine@lseblaw.com

                                           Attorneys for Defendant Southeast Milk, Inc.


                                           W. Todd Miller
                                           District of Columbia Bar No. 414930
                                           Lucy S. Clippinger
                                           New York Bar No. 5105796
                                           BAKER & MILLER PLLC
                                           2401 Pennsylvania Avenue, NW, Suite 300
                                           Washington, DC 20037
                                           Telephone: (202) 663-7820
                                           Facsimile: (202) 663-7849
                                           tmiller@bakerandmiller.com
                                           lclippinger@bakerandmiller.com

                                           Attorneys for Defendant Dairy Farmers of
                                           America, Inc.

                                           Nathan P. Eimer
                                           Illinois State Bar No. 00735353
                                           Scott C. Solberg
                                           Illinois State Bar No. 6204487
                                           Ben E. Waldin
                                           Illinois State Bar No. 6317991
                                           EIMER STAHL LLP
                                           224 South Michigan Avenue, Suite 1100
                                           Chicago, IL 60604
                                           Telephone: (312) 660-7600
                                           Facsimile: (312) 692-1718
                                           neimer@eimerstahl.com
                                           ssolberg@eimerstahl.com
                                           bwaldin@eimerstahl.com

                                           Attorneys for Defendant Land O’Lakes, Inc.




                                       4
Case 3:15-cv-01143-BJD-JBT Document 287 Filed 10/25/19 Page 5 of 6 PageID 17195




                                           Jill M. O’Toole
                                           Connecticut No. 414338
                                           Diane C. Polletta
                                           Connecticut No. 428468
                                           John J. DiMarco
                                           Connecticut No. 435220
                                           SHIPMAN & GOODWIN LLP
                                           One Constitution Plaza
                                           Hartford, CT 06103
                                           Telephone: (860) 251-5000
                                           Facsimile: (860) 251-5218
                                           jotoole@goodwin.com
                                           dpolletta@goodwin.com
                                           jdimarco@goodwin.com

                                           Attorneys for Defendant Agri-Mark, Inc.

                                           Jonathan B. Sallet
                                           District of Columbia Bar No. 336198
                                           John J. Kavanagh
                                           New York Bar No. 2858074
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, NW
                                           Washington, DC 20036
                                           Telephone: (202) 429-3000
                                           Facsimile: (202) 429-3902
                                           jsallet@steptoe.com
                                           jkavanagh@steptoe.com

                                           Attorneys for Defendant National Milk
                                           Producers Federation aka Cooperatives
                                           Working Together




                                       5
Case 3:15-cv-01143-BJD-JBT Document 287 Filed 10/25/19 Page 6 of 6 PageID 17196




                                    CERTIFICATE OF SERVICE
           I certify that on October 25, 2019, I electronically filed the foregoing with the Clerk of

 Court pursuant to the Administrative Procedures for Electronic Filing in Civil and Criminal

 Cases of this Court by using the CM/ECF System, which will send a notice of electronic filing to

 all counsel of record.




                                                         /s/Cindy A. Laquidara_________
                                                         Cindy A. Laquidara, Esq.
 8092711




                                                     6
